DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Zachreson et al. U.S. PGPUB No. 2019/0013178 discloses an electron beam device, comprising: an electron optical system that emits an electron beam to a sample and detects emitted electrons emitted from the sample (“in block 140 the UNCD sample is imaged using an SEM” [0036]); a light pulse emission system that emits a light pulse to the sample (“the UNCD sample is imaged using an SEM simultaneously with the laser beam being directed onto the UNCD sample” [0036]); a synchronization processing unit configured to perform detection sampling of the emitted electrons in synchronization with a deflection signal of the electron beam in the electron optical system (“alignment of the light beam to the CPB comprises centering the light beam on the center of a scan raster formed by X-Y deflection of the CPB to form an image” [0008]); an image signal processing unit configured to form an image by a detection signal outputted based upon the emitted electrons detected by the electron optical system (“The detection of the SEs and/or the BSEs allow imaging of the sample 208, such as a surface of the sample, and may be generated in response to the CPB 206” [0047]). However, although Zachreson 
Kieft et al. U.S. PGPUB No. 2014/0103225 discloses a charged particle beam microscopy system ([0101]) wherein “charged-particle beam pulses… are matched (in terms of duration, frequency and phase) to those of the laser” [0060]. However, Kieft does not disclose that, a device control unit sets a sampling frequency for performing the detection sampling of the emitted electrons to be greater than a value obtained by dividing the number of emissions of the light pulse per unit time required for the electron beam to scan a single pixel region.
Yamada et al. U.S. PGPUB No. 2006/0202119 discloses a scanning electron microscope apparatus which optimizes a repetition frequency of the electron beam (“the electron gun 1 produces pulsed electron beam repeatedly and the repetition frequency 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an electron beam device, comprising: a device control unit that sets a sampling frequency for performing detection sampling of the electrons emitted from a sample to be greater than a value obtained by dividing a number of emissions of a light pulse emitted to the sample per unit time required for the electron beam to scan a single pixel region of the sample.

Regarding independent claim 12; claim 12 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 2-11 and 13-15; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881